Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-26 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1 and 18. Specifically, the combination of a micro-electro-mechanical (MEMS) actuator device, comprising: a first functional sub-structure positioned within the frame and mechanically coupled thereto by supporting elements, the first functional sub-structure being subdivided into first and second portions, the first portion being subdivided into first and second sub-portions separated from one another by a first through trench, the second portion being subdivided into first and second sub-portions separated from one another by a second through trench; first and second piezo-electric structures respectively carried by the first and second sub-portions of the first portion; third and fourth piezo-electric structures respectively carried by the first and second sub-portions of the second portion; and a third through trench extending between the frame and the first functional sub- structure except for regions in which the supporting elements are present.
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THERESA T DOAN/Primary Examiner, Art Unit 2814